IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 00-40617
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                 versus

                              NOE OCAMPO,

                                               Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 2:99-CR-14-2
                         - - - - - - - - - -
                            March 20, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Noe Ocampo appeals his conviction and sentence on the basis

that the district court erred in denying his motion to suppress

evidence obtained during a search incident to a traffic stop.             He

argues that the arresting officer, Dusty Flanagan, did not have

probable cause for the stop; thus the search was illegal. Flanagan

testified   at   the   suppression   hearing   that   on   each   of   three

occasions, the vehicle went almost halfway over into the shoulder

such that the white line would have “split the vehicle in half.”

He testified that the vehicle was being driven in an unsafe manner


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 00-40617
                                       -2-

and that he was concerned that the driver was either fatigued,

sleepy, or intoxicated.      Flanagan stopped the vehicle on the basis

of   a    traffic    violation,   i.e.   improper   lane   usage,   creating

sufficient probable cause to support the stop.         See Whren v. United

States, 517 U.S. 806, 809 (1996); United States v. Jones, 185 F.3d
459, 463-64 (5th Cir. 1999), cert. denied, 121 S. Ct. 125 (2000).

Flanagan’s stop and subsequent arrest of Ocampo was proper under

the Fourth Amendment.        Jones, 185 F.3d at 463-64.       The district

court did not err in denying Ocampo’s motion to suppress the

evidence obtained during the search incident to the stop of the

vehicle.

         AFFIRMED.